Name: Commission Regulation (EEC) No 1754/82 of 1 July 1982 on the quantities of sheepmeat and goatmeat that may be imported under agreement from Czechoslovakia in 1982 and amending Regulation (EEC) No 19/82m
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 193/8 Official Journal of the European Communities 3 . 7 . 82 COMMISSION REGULATION (EEC) No 1754/82 of 1 July 1982 on the quantities of sheepmeat and goatmeat that may be imported under agreement from Czechoslovakia in 1982 and amending Regulation (EEC) No 19/82 1982 laying down detailed rules for implementing the import system applicable to certain non-member countries for sheepmeat and goatmeat in 1 982 (*), must be deducted from the annual quantity of 800 tonnes specified in the voluntary restraint agreement ; whereas consequently the quantity for 1982 that may still be imported from Czechoslovakia under that agreement is 500 tonnes ; Whereas the provisions of Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (6) apply to import of these 500 tonnes ; whereas the name of the Czechoslovakian authority empowered to issue the export certificates mentioned in Article 2 and subsequent Articles of Regulation (EEC) No 19/82 should therefore be added to Annex III of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (3), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 424/82 of 22 February 1982 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1982 (4), Whereas Regulation (EEC) No 424/82 set the quantity of fresh or chilled meat that could be imported from Czechoslovakia in 1982 at 600 tonnes ; whereas Article 4 of that Regulation states that the Regulation is to apply from 1 January 1982 until the implementation of voluntary restraint agreements with the countries concerned ; Whereas, since the date of that Regulation, Czechoslo ­ vakia has concluded a voluntary restraint agreement with the Community under which it agrees to limit its exports of sheepmeat and goatmeat to the Community to an annual quantity of 800 tonnes of fresh or chilled meat expressed as carcase weight bone-in ; whereas this agreement applies with effect from 1 January 1982 ; Whereas the voluntary restraint agreement replaces the arrangement applying under Regulation (EEC) No 424/82 ; whereas in consequence the 300 tonnes for which licences have been issued under that Regula ­ tion , and in accordance with the provisions of Commission Regulation (EEC) No 526/82 of 5 March HAS ADOPTED THIS REGULATION : Article 1 The quantity of fresh or chilled sheepmeat and goat ­ meat falling within subheading 02.01 A IV a) of the Common Customs Tariff that may be imported from Czechoslovakia for 1982 under the voluntary restraint agreement concluded with that country and pursuant to Regulation (EEC) No 19/82 shall be : 500 tonnes expressed as carcase weight bone-in . Article 2 Fom the date of entry into force of this Regulation the competent authorities of the Member States shall cease to issue import licences as provided for in Regulation (EEC) No 526/82 for meat of the type mentioned in Article 1 originating in Czechoslovakia. (') OJ No L 183 , 16 . 7. 1980 , p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 22. (3) OJ No L 275, 18 . 10 . 1980, p . 2 . (&lt;) OJ No L 55, 26 . 2 . 1982, p . 1 . O OJ No L 63, 6 . 3 . 1982, p . 11 . (6) OJ No L 3, 7. 1 . 1982, p . 18 . 3 . 7 . 82 Official Journal of the European Communities No L 193/9 Article 3 Article 4 The following entry is hereby added to Annex III to Regulation (EEC) No 19/82 : 'XII : KOOSPOL for Czechoslovakia'. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1982. For the Commission Poul DALSAGER Member of the Commission